Title: To Thomas Jefferson from Albert Gallatin, 15 October 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Oct. 15 1804
               
               The receipt for Louisiana Stock which we have in the Treasury and is enclosed is only that of Mr Livingston, which, in conformity with the contract of Baring with the French Govt. and Messrs. Pichon’s & Baring’s letters filed in the office, operated as a full discharge to the United States of their engagement to deliver Stock.
               Mr Livingston had, besides this, become voluntary depositor of the Stock and of the bills given by Baring in payment. It appears by his enclosed letter that he had delivered both to the parties and has sent a receipt to the Secretary of State on that subject. But this was a personal responsibility of his with which Govt. had nothing to do.
               It further appears by Baring’s letter (which is a private one to me) that the purchasers of the stock, Hope and Baring had anticipated their payments, which by the contract were to be made within two years, and had paid the French Govt. in full. With this we have nothing to do.
               Mr Livingston’s letter is that which I had mentioned to you, and I enclose the copy of my answer which went by Mr Armstrong & was communicated to him, and which I had forgotten to send you before. 
               With great respect Your obedt. Servt.
               
                  
                     Albert Gallatin
                  
               
            